Title: From John Adams to John Taylor, 18 June 1814
From: Adams, John
To: Taylor, John



No. 9. 
Respected Sir
Quincy June 18. 1814

Observation fourth. “By modifying our temporary, elective, responsible Governors, into Monarchs.” How have I modified our Governors, into Monarchs? My three Volumes were written in “Defence of the Constitution of Massachusetts, and insolent against a rude Attack of Mr Turgot. This constitution, which existed in my hand writing, made the Governor annually elective, gave him the Executive Power, Shackled with a Council, that I now wish was annihilated, and made him as responsible, as any executive Power, in the United States, or any one of the Seperate States, is to this day. How then are our annual Governors, modified into hereditary Mondarchs? My annual elective Governors, limited and Shackled, even in the Exercise of the Executive Authority, and responsible for all things; modified into hereditary Monarchs, possessed of unlimited Legislative and Executive power, or even only of unlimited Executive Power, and responsible for nothing!
Observation fifth. By modifying “Our Senates into Aristocratical Orders.” What is meant by “Our Senates.” My Books had not in contemplation any Senate of the United States, for no such Senate existed, or was expected by me. Mr Turgots attack was, in reality an Attack on the Senate of Massachusetts. That Senate was annually elective; had no Executive Power, positive or Negative; was merely an independent branch of the Legislative Power. How then, did Mr Adams modify “Our Senates into Artistocratical Orders”? What is the meaning? the Deffinition? The Analysis of “Aristocratical Orders”? My anomalistical Friend, and Friend of Mankind Horne Tooke, has said “Mankind are not sufficiently aware, that Words without meaning, or of equivocal meaning, are the everlasting Engines of Fraud and Injustice.” This wise Saying, of my learned Friend, is no more, than every Attentive thinking and reflecting mind Sees, feels and laments, every day. Yet “Mankind are not Sufficiently aware.” You will charge me here, with an Aristocratical distinction, with erecting an Aristocratical order of Thinking Men, in contradistinction to the Democratical Order of Unthinking Men. Well! Is there not Such a distinction in nature? Are not some Children, thoughtful and others thoughtless, from their earliest years? Among the thoughtful, indeed, there is a distinction. Some think for good, and others for Evil: and this distinction is manifest through Life, and Shews itself in all the Prosperities and all the Adversities of human Life. Recollect the History of our own dear Country for the last fifty years, and the principal prominent Characters, in our political Drama, and then tell me whether there has not been a very glaring distinction between thoughtfull and thoughtless Characters, both good and evil!
Our Governors resemble Monarchs in nothing but in holding, for Short periods the Executive Power of the Laws, under Shackles and Tramels, that destroy the Efficacy of the Constitution. Our Senates resemble “Aristocratical Orders” in nothing but holding for Short periods a Negative upon the Laws, with the Addition of a participation in the Executive Power, in Some Instances, which mixes the Legislative and Executive Power together, in Such a manner as to destroy the Efficacy of the Constitution. Our national Representatives, have no more, nor less Power, that I recollect than they ought to have.
A long and dangerous Sickness, has Saved you the trouble of reading Several Letters that would not have been worth reading.
I am, Sir your respectfull Servant

John Adams